UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1599



DAVID WAYNE HALL, SR.,

                                             Plaintiff - Appellant,

          versus

J. KEVIN O'BRIEN; UNITED STATES DEPARTMENT OF
JUSTICE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, M.J. Garbis,
District Judges. (CA-95-3285-WMN)


Submitted:   July 23, 1996                 Decided:   August 2, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


David Wayne Hall, Sr., Appellant Pro Se. Kaye A. Allison, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

this civil action filed under the Freedom of Information Act.* We
have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Hall v. O'Brien, No. CA-95-3285-WMN (D. Md. Apr.
16, 1996). We deny Appellant's motion for counsel and dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




     *
         5 U.S.C. § 552 (1988).

                                  2